The case was this. Kennedy being in the plff's. store and a dispute arising, the plff. ordered him out, when he refused to go. Plff. then took hold of him to put him out; and, in the struggle, they both fell down the steps and the plff. was badly injured.
The case was submitted to the jury,
The Court charging: That if a man orders another out of his house, he is bound to go; and, if he refuses, the owner or occupant of the house has a right to put him out, and to use the force necessary for that purpose. That though in a criminal proceeding a party is not answerable for a mere accident, yet a trespasser is liable in a civil action, for accidents arising from his improper conduct, except such as are inevitable.
                                           Verdict for plaintiff $35 44.